Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Sumpter (Attorney) on 06/07/2022.

The application has been amended as follows: 
 1.	(Currently Amended) A method for measuring wireless performance of a receiver of a wireless terminal, comprising:
for each measurement of a wireless performance of a receiver comprised in a wireless terminal comprising a plurality of receivers, determining a plurality of transmit signals based on predetermined target values for signals received at input ports of the plurality of receivers and a channel transfer matrix from a plurality of measurement antennas to the plurality of receivers; 
determining, based on the channel transfer matrix, the plurality of transmit signals such that the input port of an under-test receiver measures non-zero received signal and the input ports of other receivers measure zero received signal;
transmitting the plurality of transmit signals through a plurality of measurement antennas 

determining whether a bit error rate of the under-test receiver equals a preset bit error rate;
in response to determining that the bit error rate does not equal the preset bit error rate, adjusting the predetermined target value for the under-test receiver and redetermining the plurality of transmitted signals based on the channel transfer matrix and the adjusted predetermined target value; and
in response to determining that the bit error rate equals the preset bit error rate, determining a power of the measured received signal for the under-test receiver as a radiation sensitivity of the under-test receiver.

2.(Cancelled) 

3.	(Previously Presented) The method of claim 1, wherein, the plurality of receivers comprise m receivers, the plurality of measurement antennas comprise n measurement antennas, where n and m are positive integers greater than or equal to 2, and the channel transfer matrix A from the n measurement antennas to the m receivers is:

    PNG
    media_image1.png
    99
    169
    media_image1.png
    Greyscale
, where, aij represents a path complex gain from a measurement antenna j to a receiver i; aij = G(tx_antj,ij) + Pij + G(rx_anti,ij),i=1,2,…,m; j=1,2,…,n; G(tx_antj,ij) represents a gain of the measurement antenna j to the receiver i, G(rx_anti, ij) represents the gain of a receiving antenna of the receiver i to the measurement antenna j, Pij represents a spatial path loss from the measurement antenna j to the receiver i; and
wherein transmitting the plurality of transmitted signals further comprises transmitting the plurality of transmitted signals in accordance with a following formula:

    PNG
    media_image2.png
    101
    248
    media_image2.png
    Greyscale
 where, 
    PNG
    media_image3.png
    99
    48
    media_image3.png
    Greyscale
 represents the n transmitted signals, 
    PNG
    media_image4.png
    99
    35
    media_image4.png
    Greyscale
 represents the m measured signals of m receivers, if the measured signal of the under-test receiver is Tx, x=1,2,…,m, the measured signals of the other receivers are zero.

4.	(Previously Presented) The method of claim 1, wherein the receiver and an antenna of the receiver form an airlink system, and the method further comprises:
obtaining at least one of EIS (effective isotropic sensitivity) and TIS (total isotropic sensitivity) of the airlink system based on the radiation sensitivity and a gain of the antenna.

5.	(Previously Presented) The method of claim 4, wherein the EIS is obtained based on the radiation sensitivity and the gain of the antenna in accordance with a following formula:

    PNG
    media_image5.png
    47
    233
    media_image5.png
    Greyscale
, where 
    PNG
    media_image6.png
    24
    69
    media_image6.png
    Greyscale
 represents the EIS of a 
    PNG
    media_image7.png
    15
    13
    media_image7.png
    Greyscale
th airlink system at angle 
    PNG
    media_image8.png
    21
    39
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    24
    17
    media_image9.png
    Greyscale
 represents the radiation sensitivity, 
    PNG
    media_image10.png
    25
    68
    media_image10.png
    Greyscale
 represents the gain of the antenna at V polarization and angle 
    PNG
    media_image8.png
    21
    39
    media_image8.png
    Greyscale
, and 
    PNG
    media_image11.png
    25
    72
    media_image11.png
    Greyscale
 represents the gain of the antenna at H polarization and angle 
    PNG
    media_image8.png
    21
    39
    media_image8.png
    Greyscale
; and
the TIS is obtained based on the radiation sensitivity and the gain of the antenna in accordance with a following formula: 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, where 
    PNG
    media_image13.png
    19
    13
    media_image13.png
    Greyscale
 represents a theta angle in a spherical coordinate, 
    PNG
    media_image14.png
    21
    13
    media_image14.png
    Greyscale
 represents a phi angle in the spherical coordinate.

6.	(Previously Presented) The method of claim 1, further comprising:
activating an interference source to obtain a first radiation sensitivity of the receiver with an interference of the interference source;
deactivating the interference source to obtain a second radiation sensitivity of the receiver without the interference of the interference source; and
determining a radiation sensitivity degradation of the receiver based on the first radiation sensitivity and the second radiation sensitivity.

7. (Previously Presented) The method of claim 1, further comprising:
in response to determining that the bit error rate equals the preset bit error rate, obtaining a constant measured signal for the under-test receiver, and superposing a noise signal to the constant measured signal to update the measured signal;
returning to determining the plurality of transmitted signals;
in response to determining that the bit error rate does not equal the preset bit error rate, adjusting the noise signal, and returning to superposing the noise signal to the constant measured signal; and
in response to determining that the bit error rate equals the preset bit error rate, obtaining a noise level of the receiver based on the constant measured signal, the radiation sensitivity and the noise signal obtained when the bit error rate equals the preset bit error rate.

8. (Previously Presented) The method of claim 7, wherein the noise level of the receiver is obtained based on the constant measured signal, the radiation sensitivity and the noise signal obtained when the bit error rate equals the preset bit error rate in accordance with the following formula:

    PNG
    media_image15.png
    49
    111
    media_image15.png
    Greyscale
, where, 
    PNG
    media_image16.png
    25
    43
    media_image16.png
    Greyscale
 represents the noise level, 
    PNG
    media_image17.png
    24
    17
    media_image17.png
    Greyscale
 represents the radiation sensitivity, 
    PNG
    media_image18.png
    25
    23
    media_image18.png
    Greyscale
 represents the noise signal obtained when the bit error rate equals the preset bit error rate, and 
    PNG
    media_image19.png
    25
    23
    media_image19.png
    Greyscale
 represents the constant measured signal.

9.	(Previously Presented) The method of claim 7, wherein the constant measured signal is greater than the sensitivity of the receiver by at least 3dB. 

10.	(Previously Presented) The method of claim 7, further comprising:
activating an interference source to obtain a first noise level of the receiver with an interference of the interference source;
deactivating the interference source to obtain a second noise level of the receiver without interference of the interference source; and
determining a noise level degradation of the receiver based on the first noise level and the second noise level.

11.	(Currently Amended) An apparatus for measuring wireless performance of a receiver of a wireless terminal, comprising:
an anechoic chamber, comprising a plurality of measurement antennas; and
a controller, configured to:
for each measurement of a wireless performance of a receiver comprised in a wireless terminal comprising a plurality of receivers, determine a plurality of transmit signals based on predetermined target values for signals received at input ports of the plurality of receivers and a channel transfer matrix from a plurality of measurement antennas to the plurality of receivers; 
determine, based on the channel transfer matrix, the plurality of transmit signals such that the input port of an under-test receiver measures non-zero received signal and the input ports of other receivers measure zero received signal;
transmit the plurality of transmit signals through a plurality of measurement antennas 

determine whether a bit error rate of the under-test receiver equals a preset bit error rate;
in response to determining that the bit error rate does not equal the preset bit error rate, adjust the predetermined target value for the under-test receiver, and redetermine the plurality of transmitted signals based on the channel transfer matrix and the adjusted measured signals; and
in response to determining that the bit error rate equals the preset bit error rate, determine a power of the measured received signal for the under-test receiver as a radiation sensitivity of the under-test receiver.

12.	(Cancelled) 

13.	(Previously Presented) The apparatus according to claim 11, wherein the plurality of receivers comprise m receivers, the plurality of measurement antennas comprise n measurement antennas, where n and m are positive integers greater than or equal to 2, and the channel transfer matrix A from the n measurement antennas to the m receivers is:

    PNG
    media_image1.png
    99
    169
    media_image1.png
    Greyscale
, where, aij represents a path complex gain from a measurement antenna j to a receiver i; aij = G(tx_antj,ij) + Pij + G(rx_anti,ij),i=1,2,…,m; j=1,2,…,n; G(tx_antj,ij) represents a gain of the measurement antenna j to the receiver i, G(rx_anti, ij) represents the gain of a receiving antenna of the receiver i to the measurement antenna j, Pij represents a spatial path loss from the measurement antenna j to the receiver i; and
wherein the controller is further configured to: obtain the plurality of transmitted signals in accordance with a following formula:

    PNG
    media_image20.png
    101
    252
    media_image20.png
    Greyscale
where, 
    PNG
    media_image3.png
    99
    48
    media_image3.png
    Greyscale
 represents the n transmitted signals, 
    PNG
    media_image4.png
    99
    35
    media_image4.png
    Greyscale
 represents the m measured signals of m receivers, if the measured signal of the under-test receiver is 
    PNG
    media_image21.png
    24
    17
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    21
    83
    media_image22.png
    Greyscale
, the measured signals of the other receivers are zero.

14.	(Previously Presented) The apparatus of claim 11, wherein the receiver and an antenna of the receiver form an airlink system, and the controller is further configured to:
obtain at least one of EIS (effective isotropic sensitivity) and TIS (total isotropic sensitivity) of the airlink system based on the radiation sensitivity and a gain of the antenna.

15.	(Previously Presented) The apparatus of claim 14, wherein the controller is configured to:
obtain the EIS based on the radiation sensitivity and the gain of the antenna in accordance with a following formula: 

    PNG
    media_image5.png
    47
    233
    media_image5.png
    Greyscale
, where, 
    PNG
    media_image6.png
    24
    69
    media_image6.png
    Greyscale
 represents the EIS of a 
    PNG
    media_image7.png
    15
    13
    media_image7.png
    Greyscale
th airlink system at angle 
    PNG
    media_image8.png
    21
    39
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    24
    17
    media_image9.png
    Greyscale
 represents the radiation sensitivity, 
    PNG
    media_image10.png
    25
    68
    media_image10.png
    Greyscale
 represents the gain of the antenna at V polarization and angle 
    PNG
    media_image8.png
    21
    39
    media_image8.png
    Greyscale
, and 
    PNG
    media_image11.png
    25
    72
    media_image11.png
    Greyscale
 represents the gain of the antenna at H polarization and angle 
    PNG
    media_image8.png
    21
    39
    media_image8.png
    Greyscale
; and
obtain the TIS based on the radiation sensitivity and the gain of the antenna in accordance with a following formula: 

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, where, 
    PNG
    media_image13.png
    19
    13
    media_image13.png
    Greyscale
 represents a theta angle in a spherical coordinate, 
    PNG
    media_image14.png
    21
    13
    media_image14.png
    Greyscale
 represents a phi angle in the spherical coordinate.

16.	(Previously Presented) The apparatus of claim 11, wherein the controller is configured to:
activate an interference source to obtain a first radiation sensitivity of the receiver with an interference of the interference source;
deactivate the interference source to obtain a second radiation sensitivity of the receiver without the interference of the interference source; and
determine a radiation sensitivity degradation of the receiver based on the first radiation sensitivity and the second radiation sensitivity.

17. (Previously Presented) The apparatus of claim 11, wherein the controller is configured to:
in response to determining that the bit error rate equals the preset bit error rate, obtain a constant measured signal for the under-test receiver, and superposing a noise signal to the constant measured signal to update the measured signal;
return to determining the plurality of transmitted signals;
in response to determining that the bit error rate does not equal the preset bit error rate, adjust the noise signal, and returning to superposing the noise signal to the constant measured signal; and
in response to determining that the bit error rate equals the preset bit error rate, obtain a noise level of the receiver based on the constant measured signal, the radiation sensitivity and the noise signal obtained when the bit error rate equals the preset bit error rate.

18. (Previously Presented) The apparatus of claim 17, wherein the constant measured signal is greater than the sensitivity of the receiver by at least 3dB.

19. (Previously Presented) The apparatus of claim 17, wherein the controller is further configured to:
activate an interference source to obtain a first noise level of the receiver with an interference of the interference source;
deactivate the interference source to obtain a second noise level of the receiver without the interference of the interference source; and
determine a noise level degradation of the receiver based on the first noise level and the second noise level.

20. (Currently Amended) A non-transitory computer-readable storage medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, a method for measuring wireless performance of a receiver of a wireless terminal is executed, the method comprising:
for each measurement of a wireless performance of a receiver comprised in a wireless terminal comprising a plurality of receivers, determining a plurality of transmit signals based on predetermined target values for signals received at input ports of the plurality of receivers and a channel transfer matrix from a plurality of measurement antennas to the plurality of receivers; 
determining, based on the channel transfer matrix, the plurality of transmit signals such that the input port of an under-test receiver measures non-zero received signal and the input ports of other receivers measure zero received signal;
transmitting the plurality of transmit signals through a plurality of measurement antennas 

determining whether a bit error rate of the under-test receiver equals a preset bit error rate;
in response to determining that the bit error rate does not equal the preset bit error rate, adjusting the predetermined target values for the under-test receiver and redetermining the plurality of transmitted signals based on the channel transfer matrix and the adjusted predetermined target values; and
in response to determining that the bit error rate equals the preset bit error rate, determining a power of the measured received signal for the under-test receiver as a radiation sensitivity of the under-test receive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472